Per Curiam.
The statute is too explicit to allow an infant ten years after the expiration of twenty-one years from the period of adverse possession; the words are, “ten years after attaining full age.” An infant, therefore, can in no case have more than thirty-*487one or less than twenty-one; but his privilege may be graduated by circumstances to any intermediate period. Thus, adverse possession taken six months after his birth, would give him thirty years and six months to bring his action; but taken six months before the period' of full age, would give him, not merely the ten years allowed by the saving* but the original twenty-one allowed by the restraining clause; and the saving clause would thus have become inoperative,- because smaller than the statute. But to add the period of saving to the period of the statute, would, in the last instance, give him thirty years and six months after the attainment of his age; a construction palpably erroneous. An infant out of possession at the attainment of his age, therefore, has, in all cases, ten years after disability removed; but it may happen that the twenty-one allowed by the restraining clause, may overreach the period allowed hy the saving clause .and merge it. This principle was fairly applied to the evidence, and the legal conclusion to be drawn from the facts, if found, in a particular way, was accurately stated.
Judgment affirmed.